Kiddick, J., (after stating the facts.) The defendant was convicted of an assault and battery upon one Joe Meeks. He makes on this appeal no complaint that either the indictment or the evidence was insufficient to warrant the judgment, and only contends that his plea of former conviction should have been sustained. But, if we assume that the plea of former conviction was sufficient in form, still the transcript of the judgment in the mayor’s court, introduced in evidence, upon which defendant relies to support his plea, does not show that the defendant was convicted of an assault and battery in the mayor’s court. After reciting that defendant was arrested and charged by the city marshal with that offense, it states that “tire court, after hearing the testimony of witness Mil-burn Keese, together with what the court saw that the defendant did, finds the defendant is guilty of violating ordinance number 25 of said town.” Then follows a judgment imposing a fine of ten dollars. In other words, the transcript shows that the defendant was fined ten dollars for violating ordinance number 25 of the town of Nashville, but there is nothing to show what that ordinance was. We may, of course, surmise that, as the defendant was arrested for an assault and battery, and pleaded guilty to the charge, the judgment of conviction was for that offense. But, if this was so, the mayor should have been required to amend his docket entry so as to reflect the facts, or ordinance, number 25 should have been proved. As the docket was neither amended or the ordinance proved, we are not able to say from the record that the defendant was convicted and fined for an assault and battery in the mayor’s court, or that the circuit court erred in . rejecting the plea of former conviction. The judgment of the circuit court must therefore be affirmed. It is so ordered.